HORTON, J.,
dissenting: I would affirm the trial court’s dismissal of the plaintiff’s suit on statute of limitations grounds.
Although I would not use case law to change the standard for commencement of an action at law, the proper application of that standard, as set forth in a line of cases beginning in 1820, requires that this writ be dismissed. The action is commenced when there exists both the action and the intention — the action of completing the writ and the intention of service. Society for Propagating the Gospel v. Whitcomb, 2 N.H. 227, 230 (1820). The intention must be a present one, not contingent, and the intention must be for seasonable service. Mason v. Cheney, 47 N.H. 24, 25 (1866). The intention must be absolute and unequivocal. See Bennett v. Chase, 21 N.H. 570, 583 (1850).
The question in this case is — assuming that the writ is completed before the statute of limitations has run, and assuming that a *343present, absolute, and unequivocal intention to serve exists at the moment of completion — what is the result of abandonment of that intention, or at least the absolute and unequivocal portion thereof, and the reinstitution of such intent after the statute of limitations has run? The answer is found in the alteration cases. Where a writ has been fully completed with a present, absolute, and unequivocal intent to effect service, and the writ is subsequently altered, the action at law is commenced at the time of the alteration. Mason, 47 N.H. at 26; Society for Propagating the Gospel, 2 N.H. at 230. A present intention, abandoned or made conditional, does not qualify as a time trigger for the commencement of the action, any more than does a completion of a writ that subsequently sees alteration.
Accordingly, I respectfully dissent.